DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-12 which are directed to a manner of operating the disclosed devices, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the method limitations recited in claim(s) 1-12 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an organic memresistive/memcapacitive device comprising an electrode comprising a substrate of gold and on the top of the electrode affixed a self-assembling membrane (SAM) comprising a polymer matrix comprised of an electrically conductive copolymer; wherein the copolymer is further comprised of: one or more imidazole substituted dimethyl-β-cyclodextrin (bM-β-DMCD) molecules; one or more β-cyclodextrin (β-CD) having at least one or more acetyl groups as TCD; one or more polyethylene glycol (PEG) 
does not reasonably provide enablement for cross-linked nanotubes made on the SAM promote direct electron-relay that mimicked a function of Matrix Metalloproteinase (MMP).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While the Applicants disclose AFM images of “ordered cross nanotubes” (Fig. 1A, Fig. 2), there are no further details in the Applicant’s originally filed disclosure  regarding the material composition or the method of manufacture of the instantly claimed “cross-linked nanotubes made on the SAM promote direct electron-relay that mimicked a function of Matrix Metalloproteinase (MMP)”.   Additionally, due to the large variety/combinations of functions, compositions, and molecular interaction mechanisms, of MMPs, one having ordinary skill in the art would have been unable to make and/or use the instantly claimed device without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, it is unclear if the composition of the instantly recited “copolymer” is a combination of the recited materials (bM-β-DMCD; TCD; PEG; PVP) or at least one of the recited materials.  For purposes of examination, the claims have been interpreted as if the “copolymer” were a combination of all of the recited materials (bM-β-DMCD; TCD; PEG; and PVP)
Regarding claim 1, it is unclear if the limitation “cross-lined nanotubes made on the SAM” is directed towards a distinct structural element disposed on the SAM; or if the SAM comprises cross-linked nanotubes.  For purposes of examination, the claims have been interpreted as if the SAM comprises cross-linked nanotubes.
Claims 2-12 depend from claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Observation of Fermi Arc Surface States Induced by Organic Memristive/Memcapacitive Devices with a Double-Helical Polarized Single-Wall Nanotube Membrane for Direct Chelating with Matrix Matelloproteinase-2).
Regarding claim 1, Chen discloses an organic memristive/memcapacitive device (Fig. 3) comprising of
(a) an electrode comprising a substrate of gold and on the top of the electrode affixed a self-assembling membrane (SAM) comprising a polymer matrix comprised of an electrically conductive copolymer; wherein the copolymer is further comprised of: one or more imidazole substituted dimethyl-β-cyclodextrin (bM-β-DMCD) molecules; one or more β-cyclodextrin (β-CD) having at least one or more acetyl groups as TCD; one or more polyethylene glycol (PEG) polymers; one or more poly(4-vinylpyridine) (PVP) polymers (pg. 70/2.1. Fabrication of the Nanostructured Self-Assembling Membrane (SAM) Gold Memristive/Memcapacitive Chips);
(b) cross-linked nanotubes made on the SAM promote direct electron-relay that mimicked a function of Matrix Metalloproteinase (MMP) (pg. 71/2.3. Evaluation of the Coordination Formation with Zinc Ions of MMP-2).
Regarding claim 2, Chen further discloses the SAM forms a vertex double-helical circular current in a 3D architecture through hydrogen bounding or hydrophobic interaction between TCD..PEG, TCD..PVP and bM-β-DMCD (pg. 71/2.2. Characterization of the Biomimetic Microtubule Membrane-2.4. Evaluation of the Vertex Double-Helical Circular Current and its Induction of a Fermi Arc Surface State).
Regarding claim 3, Chen further discloses the double-helical circular current is a bidirectional direct electron-transfer (DET) circular current (pg. 70/1. Introduction).
Regarding claim 4, Chen further discloses the circular current upon applied a potential possess a Fermi arc state glowing with nodes present (pg. 70/1. Introduction).
Regarding claim 5, Chen further discloses the memristive/memcapacitive devices are dual function electrochemical devices for sensing and energy harvesting (pg. 78/3.3.3. Absolute Energy Density Impact on Potential and Capacitance).
Regarding claim 6, Chen further discloses the sensor has the Detection of Limits (DOL) value of 8.67x10-18 g/mL in the PBS solution for direct quantitation of the MMP2 concentration between 20 ag/mL to 100 ng/mL with a Relative Pooled Standard Deviation 1.4% using a Chronoamperometric method (pg. 71/2.3. Evaluation of the Coordination Formation with Zinc Ions of MMP-2).
Regarding claim 7, Chen further discloses the sensor has another function as a voltage sensor for detection of MMP-2 with an impression value of 1.47% over MMP2 concentration 40 ag/mL to 100 ng/mL over energy density between 185 - 0.47 µWHR/cm3 (pg. 80/6. Quantitation of MMP-2 by the DSCPO Method).
Regarding claim 8, Chen further discloses the sensor direct detects MMP-2 in serum specimens in the concentrations of 81.15±0.10 ag/mL for normal glucose serum, 1.13±0.0016 pg/mL for hypoglycemia and 1.4±0.0001 pg/mL in hyperglycemia serum, (pg. 82/ 7. Direct Measuring MMP-2 in NIST 965A Human Serum Specimens).
Regarding claim 9, Chen further discloses the device is an energy harvesting device, which spontaneously discharge at 50 mA for 16.5 hours with an energy density of 140 WHr/cm2 (pg. 78/3.3.3. Absolute Energy Density Impact on Potential and Capacitance).
Regarding claim 10, Chen further discloses the device is under antibody-free, tracer-free, and reagent-free conditions (pg. 70/1. Introduction).
Regarding claim 11, Chen further discloses the sensor direct detects protein in 4 ms without a need for sample preparation (pg. 71-72/pg. 2.5. Quantitation of MMP-2).
Regarding claim 12, Chen further discloses the sensor detects a protein without suffering interference (pg. 70/1. Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (Analytical Applications of Catalytic Properties of Modified Cyclodextrins).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797